    Case 2:20-cv-11223-PA-JC Document 25 Filed 03/17/21 Page 1 of 8 Page ID #:478



                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-11223 PA (JCx)                                           Date    March 17, 2021
 Title             John Akrabian, et al. v. West Coast Servicing, Inc., et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
         Kamilla Sali-Suleyman                              Not Reported                          N/A
                 Deputy Clerk                               Court Reporter                      Tape No.
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                             None                                                  None
 Proceedings:                 IN CHAMBERS - COURT ORDER

       Petitioners John and Marine Akrabian (“Petitioners”), who are appearing pro se,
commenced this action on December 8, 2020. Petitioners seek enforcement of an arbitration
award they claim to have obtained from “LAMP Common Law Arbitration” against the interests
of respondents West Coast Servicing Inc., Veripro Solutions, Nationstar Mortage, LLC (which
does business as Mr. Cooper), Bank of America, N.A., and Countrywide Home Loans, Inc.
(collectively “Respondents”). According to a copy of the arbitration award submitted by
Petitioners, the arbitrators defaulted Respondents when they did not participate in the arbitration
and awarded Petitioners $4 million in damages (consisting of $1,203,000.00 in damages for
breach of contract and $2,797,000.00 in punitive damages).

       Previously, Petitioners and West Coast Servicing were involved in unlawful detainer
proceedings, which Petitioners twice unsuccessfully attempted to remove to this Court in March
and July 2020. See Case Nos. CV 20-2468 GW (AFMx) and CV 20-6856 GW (AFMx).
According to the pending Motion to Dismiss filed by West Coast Servicing (Docket No. 17),
Petitioners are also pursuing an action against West Coast Servicing in Los Angeles Superior
Court that has been pending since November 2019.

       On January 14, 2021, the Court dismissed with leave to amend the Motion to Confirm
Arbitration Award filed by Petitioners. The Court explained in its January 14, 2021 Order that
Petitioners’ citations to the Federal Arbitration Act (“FAA”), 9 U.S.C. §§ 1-16, were insufficient
to invoke the Court’s subject matter jurisdiction. The Court also provided information about the
pleading requirements for establishing diversity jurisdiction and granted Petitioners leave to file
a Second Amended Petition to Confirm Arbitration Award to establish federal subject matter
jurisdiction after Petitioners had previously filed their original Motion to Confirm Arbitration
Award (Docket No. 1) and an Amended Motion to Compel Arbitration Award (Docket No. 8).


CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                    Page 1 of 8
    Case 2:20-cv-11223-PA-JC Document 25 Filed 03/17/21 Page 2 of 8 Page ID #:479



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.       CV 20-11223 PA (JCx)                                          Date   March 17, 2021
 Title          John Akrabian, et al. v. West Coast Servicing, Inc., et al.

        Petitioners filed an “Amended Motion to Confirm Arbitration Award” on January 27,
2021 (Docket No. 14). In their Amended Motion, which is more properly characterized as their
Second Amended Petition to Confirm Arbitration Award (“2nd Amended Petition”), Petitioners
allege:

                 This Court has limited scope of subject matter jurisdiction over this
                 summary motion. Pursuant to [the] code concerning on [sic]
                 diversity of citizens of different states, three (3) of the Respondents
                 are situated and doing business in Texas, and North Carolina. Also,
                 the amount in the non-controversial summary motion exceeds the
                 sum of $75,000.00 and was settled in arbitration.

(2nd Amended Petition at p. 2.) On February 1, 2021, the Court dismissed the 2nd Amended
Petition because it, like Petitioners’ two prior Petitions, failed to adequately allege a basis for
this Court’s subject matter jurisdiction. Specifically, the Court explained:

                 Here, the 2nd Amended Petition names four respondents. Because
                 the 2nd Amended Petition alleges only that “three (3) of the
                 Respondents are situated and doing business in Texas, and North
                 Carolina,” but does not allege Petitioners’ citizenship, the citizenship
                 of the members of the respondent that is organized as a limited
                 liability company, or the state of incorporation and principal place of
                 business of the corporate respondents, Petitioners have again failed
                 to sufficiently allege the Court’s subject matter jurisdiction.

(Feb. 1, 2021 Order.) The Court, as it had in both its Self-Representation Order and its January
14, 2021 Minute Order, explained in its February 1, 2021 Order, the requirements for diversity
jurisdiction. The Court also repeated its explanation, also contained in its January 14, 2021
Minute Order, that the FAA does not create federal question jurisdiction over an action:

                 The FAA is “‘something of an anomaly in the realm of federal
                 legislation: It ‘bestow[s] no federal jurisdiction but rather requir[es]
                 [for access to a federal forum] an independent jurisdictional basis’
                 over the parties’ dispute. Given the substantive supremacy of the
                 FAA, but the Act’s nonjurisdictional cast, state courts have a
                 prominent role to play as enforcers of agreements to arbitrate.”
                 Vaden v. Discover Bank, 556 U.S. 49, 59, 129 S. Ct. 1262, 1271-72,
CV-90 (06/04)                               CIVIL MINUTES - GENERAL                              Page 2 of 8
    Case 2:20-cv-11223-PA-JC Document 25 Filed 03/17/21 Page 3 of 8 Page ID #:480



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.       CV 20-11223 PA (JCx)                                          Date   March 17, 2021
 Title          John Akrabian, et al. v. West Coast Servicing, Inc., et al.

                 173 L. Ed. 2d 206 (2009) (quoting Hall Street Associates, L.L.C. v.
                 Mattel, Inc., 552 U.S. 576, 581-82, 129 S. Ct. 1396, 1402, 170 L. Ed.
                 2d 254 (2008)). Therefore, although the Motion to Confirm
                 Arbitration Award appears to assert a claim pursuant to the FAA,
                 Petitioners have not satisfactorily alleged that the Court possesses
                 federal question jurisdiction over this action.

(Id.) The Court provided Petitioners with an opportunity to file a Third Amended Petition that
adequately alleged a basis for the Court’s exercise of subject matter jurisdiction over this matter.
The Court warned Petitioners, as it had when dismissing the first two Petitions, that the failure to
file a Third Amended Petition to Confirm Arbitration Award by the deadline set by the Court or
to adequately allege the Court’s jurisdiction may result in the dismissal of this action without
prejudice. (See id.)

       Petitioners asked for an extension of time to file the Third Amended Petition, which the
Court granted, allowing Petitioners to file their Third Amended Petition by no later than March
15, 2021. On March 15, 2021, rather than filing a Third Amended Petition, Petitioners filed a
Motion to Transfer Case to Chief Judge for Reassignment (Docket No. 24). Petitioners appear
to assert in their Motion to Transfer that by requiring them to adequately allege a basis for the
Court’s subject matter jurisdiction, the Court has acted “as if to re-adjudicate the matter already
resolved in arbitration.” (Mot. at ¶ 3.) Petitioners contend in their Motion to Transfer that they
“have reason to believe” that this Court “is incompetent to fulfill [its] service to confirm the
award.” (Id. at ¶ 6.)

      The Court construes the Motion to Transfer as a Motion to Disqualify. Pursuant to
General Order 21-01:

                 If a motion is made to disqualify a district judge in any case, the
                 motion must first be reviewed by the district judge to whom that case
                 is assigned, even if that judge is the subject of the motion to
                 disqualify. The assigned judge may grant the motion, deny the
                 motion, or refer the motion to another judge.

(General Order 21-01 at II.F.) Pursuant to Rule 78 of the Federal Rules of Civil Procedure and
Local Rule 7-15, the Court finds that this matter is appropriate for decision without oral
argument.


CV-90 (06/04)                               CIVIL MINUTES - GENERAL                              Page 3 of 8
    Case 2:20-cv-11223-PA-JC Document 25 Filed 03/17/21 Page 4 of 8 Page ID #:481



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.       CV 20-11223 PA (JCx)                                          Date   March 17, 2021
 Title          John Akrabian, et al. v. West Coast Servicing, Inc., et al.

        The standard for disqualification of a judge is established by 28 U.S.C. §§ 144 and 455.
Section 144 permits a party seeking disqualification to file a “timely and sufficient affidavit”
setting forth “the facts and reasons” for the party’s belief that “the judge before whom the matter
is pending has a personal bias or prejudice either against him or in favor of any adverse party.”
28 U.S.C. § 144. The affidavit must “state facts and the reasons for the belief that bias or
prejudice exists.” Id.; see also 28 U.S.C. § 1746 (providing that wherever “any matter is
required or permitted to be supported, evidenced, established, or proved by the sworn . . . .
affidavit . . . of the person making the same . . . such matter may, with like force and effect, be
supported . . . by the unsworn declaration . . . of such person which is subscribed by him as true
under penalty of perjury . . . .”). When determining the legal sufficiency of the affidavit, “the
factual allegations in the affidavit must be accepted as true,” although “general or conclusory
allegations will not support disqualification.” United States v. Zagari, 419 F. Supp. 494, 500–01
(N.D. Cal. 1976); see also Hayes v. National Football League, 463 F. Supp. 1174, 1179 (C.D.
Cal. 1979) (“Conclusory allegations . . . do not justify disqualification.”). The potentially
applicable provision of § 455 provides: “Any justice, judge, or magistrate judge of the United
States shall disqualify himself in any proceeding in which his impartiality might reasonably be
questioned.” 28 U.S.C. § 455(a); see also United States v. Hernandez, 109 F.3d 1450, 1453–54
(9th Cir. 1997) (“The substantive standard for recusal under 28 U.S.C. § 144 and 28 U.S.C. §
455 is the same: ‘[W]hether a reasonable person with knowledge of all the facts would conclude
that the judge’s impartiality might reasonably be questioned.’ Ordinarily, the alleged bias must
stem from an ‘extrajudicial source.’”) (quoting United States v. Studley, 783 F.2d 934, 939 (9th
Cir. 1986); Liteky v. United States, 510 U.S. 540, 554–56, 114 S. Ct. 1147, 1157, 127 L. Ed. 2d
474 (1994)).

      In Liteky, the Supreme Court clarified the interplay between allegations of impartiality,
personal bias, and prejudice under sections 455(a) and 455(b)(1):

                 First, judicial rulings alone almost never constitute a valid basis for a
                 bias or partiality motion. In and of themselves (i.e., apart from
                 surrounding comments or accompanying opinion), they cannot
                 possibly show reliance upon an extrajudicial source; and can only in
                 the rarest circumstances evidence the degree of favoritism or
                 antagonism required . . . when no extrajudicial source is
                 involved. . . . Second, opinions formed by the judge on the basis of
                 facts introduced or events occurring in the course of the current
                 proceedings, or of prior proceedings, do not constitute a basis for a
                 bias or partiality motion unless they display a deep-seated favoritism
CV-90 (06/04)                               CIVIL MINUTES - GENERAL                              Page 4 of 8
    Case 2:20-cv-11223-PA-JC Document 25 Filed 03/17/21 Page 5 of 8 Page ID #:482



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.       CV 20-11223 PA (JCx)                                          Date   March 17, 2021
 Title          John Akrabian, et al. v. West Coast Servicing, Inc., et al.

                 or antagonism that would make fair judgment impossible. Thus,
                 judicial remarks during the course of a trial that are critical or
                 disapproving of, or even hostile to, counsel, the parties, or their
                 cases, ordinarily do not support a bias or partiality challenge. They
                 may do so if they reveal an opinion that derives from an extrajudicial
                 source; and they will do so if they reveal such a high degree of
                 favoritism or antagonism as to make fair judgment impossible.

510 U.S. at 555 (citations omitted).

       The Court, having reviewed Petitioners’ Motion to Disqualify, concludes that the Motion
to Disqualify fails to set forth sufficient factual allegations to require disqualification pursuant to
28 U.S.C. §§ 144 and 455, or any evidence tending to show personal bias stemming from an
extrajudicial source. Nor is there any basis to believe that any other ground for disqualification
or recusal exists. Rather, it appears that Petitioners simply disagree with, or have failed to
understand — whether intentionally or otherwise — the Court’s prior orders requiring that they
must adequately allege a basis for this Court’s subject matter jurisdiction before the Court may
reach the merits of Petitioners’ efforts to enforce the arbitration award they claim to have
obtained. The Court therefore denies Petitioners’ Motion to Disqualify.

        As the Court has explained, federal courts have subject matter jurisdiction only over
matters authorized by the Constitution and Congress. Bender v. Williamsport Area School Dist.,
475 U.S. 534, 541, 106 S. Ct. 1326, 1331, 89 L. Ed. 2d 501 (1986). In seeking to invoke this
Court’s jurisdiction, Plaintiff bears the burden of proving that jurisdiction exists. Scott v.
Breeland, 792 F.2d 925, 927 (9th Cir. 1986). The Federal Rule of Civil Procedure 8(a) requires
that “[a] pleading that states a claim for relief must contain . . . a short and plain statement of the
grounds for the court’s jurisdiction . . . .” Fed. R. Civ. P. 8(a)(1). This District’s Local Rules
further provide that “[t]he statutory or other basis for the exercise of jurisdiction by this Court
shall be plainly stated in . . . any document invoking this Court’s jurisdiction.” Local Civil Rule
8-1.

        Despite Petitioners’ references to the FAA in the Petitions they filed, those references are
insufficient to establish that the Court possesses federal question jurisdiction over this action.
See 28 U.S.C. § 1331. The FAA is “‘something of an anomaly in the realm of federal
legislation: It ‘bestow[s] no federal jurisdiction but rather requir[es] [for access to a federal
forum] an independent jurisdictional basis’ over the parties’ dispute. Given the substantive
supremacy of the FAA, but the Act’s nonjurisdictional cast, state courts have a prominent role to
CV-90 (06/04)                               CIVIL MINUTES - GENERAL                              Page 5 of 8
    Case 2:20-cv-11223-PA-JC Document 25 Filed 03/17/21 Page 6 of 8 Page ID #:483



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.       CV 20-11223 PA (JCx)                                          Date   March 17, 2021
 Title          John Akrabian, et al. v. West Coast Servicing, Inc., et al.

play as enforcers of agreements to arbitrate.” Vaden v. Discover Bank, 556 U.S. 49, 59, 129 S.
Ct. 1262, 1271-72, 173 L. Ed. 2d 206 (2009) (quoting Hall Street Associates, L.L.C. v. Mattel,
Inc., 552 U.S. 576, 581-82, 129 S. Ct. 1396, 1402, 170 L. Ed. 2d 254 (2008)). Therefore,
although the Petition, Amended Petition, and 2nd Amended Petition appeared to assert a claim
pursuant to the FAA, Petitioners have not satisfactorily alleged that the Court possesses federal
question jurisdiction over this action.

        The United States Supreme Court has explained that for federal courts to possess subject
matter jurisdiction over actions to confirm arbitration awards, “[t]here must be diversity of
citizenship or some other independent basis for federal jurisdiction.” Moses H. Cone Mem’l
Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 25 n.32, 103 S. Ct. 927, 942 n.32, 74 L. Ed. 2d 765
(1983). To establish citizenship for diversity purposes, a natural person must be a citizen of the
United States and be domiciled in a particular state. Kantor v. Wellesley Galleries, Ltd., 704
F.2d 1088, 1090 (9th Cir. 1983). Persons are domiciled in the places they reside with the intent
to remain or to which they intend to return. See Kanter v. Warner-Lambert Co., 265 F.3d 853,
857 (9th Cir. 2001). “A person residing in a given state is not necessarily domiciled there, and
thus is not necessarily a citizen of that state.” Id. A corporation is a citizen of both its state of
incorporation and the state in which it has its principal place of business. 28 U.S.C.
§ 1332(c)(1); see also New Alaska Dev. Corp. v. Guetschow, 869 F.2d 1298, 1300-01 (9th Cir.
1989). Finally, the citizenship of a partnership or other unincorporated entity is the citizenship
of its members. See Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir.
2006) (“[L]ike a partnership, an LLC is a citizen of every state of which its owners/members are
citizens.”).

       Despite having been given three opportunities to do so, repeated explanations of the
requirements for the Court’s subject matter jurisdiction, and having been warned multiple times
of the consequences of failing to file a Petition that adequately alleges a basis for the Court’s
subject matter jurisdiction, Petitioners have failed to comply with the Court’s orders or to
establish the Court’s subject matter jurisdiction over this action. Petitioners have failed to allege
or establish the citizenship of any of the parties for jurisdictional purposes or to otherwise allege
a basis for the Court’s subject matter jurisdiction. The Court therefore dismisses this action for
lack of subject matter jurisdiction.

        Grounds also exist to dismiss this action for failure to comply with a court order. It is
well established that a district court may dismiss an action or claim sua sponte if “the plaintiff
fails to prosecute or to comply with the [Federal Rules of Civil Procedure] or a court order.” See
Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 629–30, 82 S. Ct. 1386, 8 L. Ed.
CV-90 (06/04)                               CIVIL MINUTES - GENERAL                              Page 6 of 8
    Case 2:20-cv-11223-PA-JC Document 25 Filed 03/17/21 Page 7 of 8 Page ID #:484



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.       CV 20-11223 PA (JCx)                                          Date   March 17, 2021
 Title          John Akrabian, et al. v. West Coast Servicing, Inc., et al.

2d 734 (1962) (dismissal for failure to prosecute); Yourish v. Cal. Amplifier, 191 F.3d 983,
987–88 (9th Cir. 1999) (dismissal for failure to comply with court order). This inherent power
supports the orderly and expeditious disposition of cases. See Link, 370 U.S. at 629–30; Ferdik
v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992); Yourish, 191 F.3d at 987–88.

        In Henderson v. Duncan, the Ninth Circuit set forth five factors for a district court to
consider before resorting to the penalty of dismissal: “(1) the public’s interest in expeditious
resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the
defendants; (4) the public policy favoring disposition of cases on their merits and (5) the
availability of less drastic sanctions.” 779 F.2d 1421, 1423 (9th Cir. 1986). Dismissal is
appropriate “where at least four factors support dismissal, or where at least three factors
‘strongly’ support dismissal.” Hernandez v. City of El Monte, 138 F.3d 393, 399 (9th Cir. 1998)
(citation omitted) (first citing Malone v. U.S. Postal Serv., 833 F.2d 128, 133 & n.2 (9th Cir.
1987); and then quoting Ferdik, 963 F.2d at 1263). Cases involving sua sponte dismissal merit
special focus on the fifth Henderson factor. Id.

        Here, in assessing the first Henderson factor, the public’s interest in expeditious
resolution of litigation will be satisfied by a dismissal. See Pagtalunan v. Galaza, 291 F.3d 639,
642 (9th Cir. 2002) (citing Yourish, 191 F.3d at 990 (public’s interest in expeditious resolution
of litigation always favors dismissal)). Relatedly, with respect to the second factor, the Court’s
need to manage its docket will be served by dismissal. See id.

       The third Henderson factor at least marginally favors dismissal. Respondents may be
prejudiced if the complaint is not dismissed. See Yourish, 191 F.3d at 991; Pagtalunan, 291
F.3d at 642–43 (stating that “[u]nnecessary delay inherently increases the risk that witnesses’
memories will fade and evidence will become stale”); see also Anderson v. Air W., Inc., 542
F.2d 522, 525 (9th Cir. 1976) (“Delay in serving a complaint is a particularly serious failure to
prosecute because it affects all the defendant’s preparations.”).

        In considering the fourth and fifth Henderson factors, the Court notes that Petitioners
were warned about the consequences of failing to file a response by the date set by the Court.
Nevertheless, Petitioners elected not to file a Third Amended Petition. Moreover, because the
Court intends to dismiss the action without prejudice, the fifth Henderson factor favors dismissal
because the Court has adopted the “less-drastic” sanction of dismissal without prejudice. See
McHenry v. Renne, 84 F.3d 1172, 1179 (9th Cir. 1996) (district court should first consider less
drastic alternatives to dismissal with prejudice); see also Henderson, 779 F.2d at 1424 (“The
district court need not exhaust every sanction short of dismissal before finally dismissing a case,
CV-90 (06/04)                               CIVIL MINUTES - GENERAL                              Page 7 of 8
    Case 2:20-cv-11223-PA-JC Document 25 Filed 03/17/21 Page 8 of 8 Page ID #:485



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.       CV 20-11223 PA (JCx)                                          Date   March 17, 2021
 Title          John Akrabian, et al. v. West Coast Servicing, Inc., et al.

but must explore possible and meaningful alternatives.”). Thus, the Henderson factors justify
dismissing this action for failure to diligently prosecute.

      For all of the foregoing reasons, the Court denies Petitioners’ Motion to Transfer and
dismisses this action without prejudice both for lack of subject matter jurisdiction and for failure
to comply with the Court’s Orders. See Yourish, 191 F.3d at 986-88; Ferdik, 963 F.2d at 1260.
Because this action is dismissed without prejudice, West Coast Servicing’s Motion to Dismiss is
denied as moot. The Court will issue a Judgment consistent with this Order.

         IT IS SO ORDERED.




CV-90 (06/04)                               CIVIL MINUTES - GENERAL                              Page 8 of 8
